DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2020 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 15/950,004 on December 24, 2020. Please note: Claims 31, 36 and 41 have been amended, and claims 1-30 have been cancelled. Claims 31-45 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 31-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsurahira et al. (US 5644108 A; Cited in Applicant’s IDS dated 04/10/2018), hereinafter Katsurahira, in view of Oda et al. (US 20110193776 A1; Cited in Applicant’s IDS dated 04/10/2018), hereinafter Oda, and in further view of Sundara-Rajan et al. (US 20130106717 A1), hereinafter Sundara-Rajan.

Regarding Claim 31, Katsurahira teaches:
(FIGS. 1 and 3) comprising: 
	a pen-shaped position indicator (FIGS. 2-4: 15) including an axial core having an external surface defining a cross-sectional shape (See column 5, lines 46-56; See FIG. 3: the tip of the pen corresponds to an axial core having an external surface defining a cross-sectional shape), a first magnetic core (16) which is elongated to extend along an axis of the pen-shaped position indicator (See FIG. 3: 16 is elongated to extend along an axis of the pen-shaped position indicator (a central, longitudinal axis of 15)), and a second magnetic core (17) (FIGS. 2-4) which is elongated to extend along the axis of the pen-shaped position indicator (See FIG. 3: 16 is elongated to extend along the axis of the pen-shaped position indicator (the central, longitudinal axis of 15)); and 
	a sensor controller (FIG. 1: 10) of a position sensor surface (See FIG. 1: a position sensor surface with loops coils X1-X40 and Y1-Y40) configured to inductively couple with the first magnetic core and the second magnetic core of the pen-shaped position indicator (See column 1, lines 50-60); 
	wherein, 
	in a first time period (See FIG. 5: step 46), the pen-shaped position indicator transmits first signals from the first magnetic core and the second magnetic core (See column 8, lines 54-59: uniform AC magnetic field generated by 16 and 17); 
	in a second time period different from the first time period (See FIG. 5: step 48), the pen-shaped position indicator transmits a second signal from only one of the first magnetic core and the second magnetic core (See column 10, lines 30-37: an electromagnetic wave is sent out to the tablet 1 from the position of the magnetic substance core 17); and 
	the sensor controller, in operation, calculates (See FIG. 5: step 50) a first position of the pen-shaped position indicator relative to the sensor surface (See column 9, lines 23-26) based on the first signals (See column 11, lines 15-31, showing the calculation of a first position (X0, Y0)), calculates a second position of the pen-shaped position indicator relative to the sensor surface based on the second signal (See column 11, lines 32-48, showing the calculation of a second position (X1, Y1)), determines a position of a tip of the pen-shaped position indicator from the first position (See column 5, lines 46-52), and determines a rotation angle of the pen-shaped position indicator based on the first position and the second position (See column 12, lines 34-66, showing the calculation of a rotation angle of the pen shaped indicator based on (X0, Y0) and (X1, Y1)).
	Katsurahira does not explicitly teach (see elements emphasized in italics):
electrode which is elongated and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core and a second electrode which is elongated and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core; and
	the sensor controller of the position sensor surface configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator;
	the pen-shaped position indicator transmits first signals from the first electrode and the second electrode; 
	the pen-shaped position indicator transmits a second signal from only one of the first electrode and the second electrode.
However, in the same field of endeavor, position detection apparatuses (Oda, paragraph [0002]), Oda teaches:
	A position detecting system (FIG. 1) comprising: 
	a pen-shaped position indicator (117) including an axial core (20) having an external surface defining a cross-sectional shape (See FIG. 12B: 20 is an axial core having an external surface defining a cross-sectional shape), a first electrode (21a) which is elongated to extend along an axis of the pen-shaped position indicator and is embedded around the external surface of the axial core (See FIG. 12b: 21a is elongated and embedded around the external surface of the axial core to extend along an axis of the pen-shaped position indicator (a central, longitudinal axis of 117)), and a second electrode (21b) (See FIG. 12B) which is elongated core to extend along the axis of the pen-shaped position indicator and is embedded around the external surface of the axial (See FIG. 12b: 21b is elongated and embedded around the external surface of the axial core to extend along the axis of the pen-shaped position indicator (the central, longitudinal axis of 117)); and 
	a sensor controller (FIG. 4: 62) of a position sensor surface (FIG. 4: 30) configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator (See paragraph [0007]); 
	wherein, the pen-shaped position indicator transmits signals from the first electrode and the second electrode (See paragraph [0118], last nine lines).
Katsurahira contained a device which differed from the claimed device by the substitution of the position indicator having magnetic cores which coupled inductively with the position sensor surface, instead of electrodes that couple capacitively with the position sensor surface. Oda teaches the substituted element of a Their functions were known in the art to allow the position indicator to be detected by the position sensor surface. The detection principle taught by Katsurahira could have been substituted with the detection principle taught by Oda and the results would have been predictable and resulted in replacing the magnetic cores with electrodes and configuring the position sensor surface to capacitively couple with the electrodes. Additionally, one of ordinary skill in the art would have recognized that the calculation of the claimed positions, as taught by Katsurahira, could have been implemented in substantially the same way by using electrodes to transmit the signals, as taught by Oda.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
	Katsurahira in view of Oda does not explicitly teach (see elements emphasized in italics):
	the pen-shaped position indicator including a first electrode which embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core and a second electrode which is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core.
However, in the same field of endeavor, touch-position sensors (Sundara-Rajan, paragraph [0002]), Sundara-Rajan teaches:
A pen-shaped position indicator (FIGS. 2: 20) including an axial core (26) having an external surface defining a cross-sectional shape (See FIG. 6D: 26 has an external surface defining a cross-sectional shape), a first electrode which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core (See annotated FIG. 6D below: a first electrode indicated in the figure is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core), and a second electrode which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core (See annotated FIG. 6D below: a second electrode indicated in the figure is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Katsurahira in view of Oda contained a device which differed from the claimed device by the substitution of the first and second electrodes are provided around the external surface of the axial core, instead of embedded in the external surface of the axial core in the claimed manner. Sundara-Rajan teaches the substituted element of pen-shaped position indicator including first and second electrodes embedded in the external surface of the axial core in the claimed manner. Their functions were known in the art to provide additional electrodes in proximity to the axial core. The placement of the first and second electrodes around the external surface of the axial core of the pen-shaped position indicator, as taught by Katsurahira in view of Oda could have been substituted with results would have been predictable and resulted in the first and second electrodes being embedded in the external surface of the axial core in order to send signals proximate to the axial core (Instead of electrodes 21a and 21b being placed around 20 in FIG. 12B of Oda, embedding the electrodes in 20 in FIG. 12B of Oda to provide the same functions).
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 32, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The position detecting system of claim 31, wherein the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator (See Katsurahira, FIG. 3: 16 and 17 are arranged with point symmetry about the axis of the pen- shaped position indicator; See Oda, FIG. 12B: 21a and 21b are arranged with point symmetry about the axis of the pen- shaped position indicator; See Sundara-Rajan, annotated FIG. 6D below: the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator; Therefore, Katsurahira in view of Oda, and in further view of Sundara-Rajan as combined above teaches this limitation), and the sensor controller, in response to the axis of the pen-shaped position indicator being perpendicular to the sensor surface (See Katsurahira, column 28, lines 49-55; Therefore, the sensor controller responds to the axis of the pen-shaped position indicator being perpendicular to the sensor surface), determines the first position calculated based on the first signals as the position of the tip of the pen-shaped position indicator signals (See Katsurahira, column 11, lines 15-31, showing the calculation of a first position (X0, Y0)).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Regarding Claim 33, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Oda teaches:
	The position detecting system of claim 31, wherein the axial core (20) is configured to be axially movable along the axis of the pen-shaped position indicator (See FIG. 12B) (See paragraph [0043], lines 1-3; See paragraph [0044], lines 1-13). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to further modify the position detecting system (as taught by Katsurahira in view of Oda, and in further view of Sundara-Rajan) so the axial core is configured to be axially movable along the axis of the pen- shaped position indicator (as taught by Oda). Doing so would have allowed the pen-shaped position indicator to detect pressure (See Oda, paragraph [0044]).

Regarding Claim 34, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The position detecting system of claim 31, wherein the pen-shaped position indicator includes a pen-shaped chassis (129) and the axial core (20) extends along an axis of the pen-shaped chassis (See Oda, FIG. 12B: 20 extends along an axis of the pen-shaped chassis).
	In addition, the same motivation is used as the rejection for claim 31.

Regarding Claim 35, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The position detecting system of claim 34, wherein the first electrode and the second electrode are arranged with point symmetry about the axis of the pen-shaped position indicator (See Katsurahira, FIG. 3: 16 and 17 are arranged with point symmetry about the axis of the pen- shaped position indicator; See Oda, FIG. 12B: 21a and 21b are arranged with point symmetry about the axis of the pen- shaped position indicator; See Sundara-Rajan, annotated FIG. 6D below: the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator; Therefore, Katsurahira in view of Oda, and in further view of Sundara-Rajan as combined above teaches this limitation).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Regarding Claim 36, Katsurahira teaches:
	A pen-shaped position indicator (FIGS. 2-4: 15) comprising: 
	an axial core having an external surface defining a cross-sectional shape (See column 5, lines 46-56; See FIG. 3: the tip of the pen corresponds to an axial core having an external surface defining a cross-sectional shape);
(FIGS. 2-4: 16) which is elongated to extend along an axis of the pen-shaped position indicator (See FIG. 3: 16 is elongated to extend along an axis of the pen-shaped position indicator (a central, longitudinal axis of 15)); 
	a second magnetic core (FIGS. 2-4: 17) which is elongated to extend along the axis of the pen-shaped position indicator (See FIG. 3: 16 is elongated to extend along the axis of the pen-shaped position indicator (the central, longitudinal axis of 15)); 
	a control circuit (See the control circuitry shown in FIGS 2 and 4) configured to cause transmission of first signals from the first magnetic core and the second magnetic core (See column 8, lines 54-59: uniform AC magnetic field generated by 16 and 17) in a first time period (See FIG. 5: step 46), and to cause transmission of a second signal from only one of the first magnetic core and the second magnetic core (See column 10, lines 30-37: an electromagnetic wave is sent out to the tablet 1 from the position of the magnetic substance core 17) in a second time period different from the first time period (See FIG. 5: step 48); 
	wherein the first signals, when received (See FIG. 5: step 46) by a sensor controller (FIG. 1: 10) of a position sensor surface (See FIG. 1: a position sensor surface with loops coils X1-X40 and Y1-Y40) configured to inductively couple with the first magnetic core and the second magnetic core (See column 1, lines 50-60), indicate (See FIG. 5: step 50) a first position of the pen-shaped position indicator relative to the sensor surface (See column 9, lines 23-26), and the second signal, when received (See FIG. 5: step 48) by the sensor controller, indicates (See FIG. 5: step 50) a second position of the pen- shaped position indicator relative to the sensor surface (See column 11, lines 32-48, showing the calculation of a second position (X1, Y1)).
	Katsurahira does not explicitly teach (see elements emphasized in italics):
	a first electrode which is elongated and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core;
	a second electrode which is elongated and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core;	
	a controller configured to cause transmission of first signals from the first electrode and the second electrode, and to cause transmission of the second signal from only one of the first electrode and the second electrode;
capacitively couple with the first electrode and the second electrode.
However, in the same field of endeavor, position detection apparatuses (Oda, paragraph [0002]), Oda teaches:
	A pen-shaped position indicator (FIG. 12B: 117) comprising: 
	an axial core (20) having an external surface defining a cross-sectional shape (See FIG. 12B: 20 is an axial core having an external surface defining a cross-sectional shape);
	a first electrode (FIG. 12B: 21a) which is elongated and embedded around the external surface of the axial core to extend along an axis of the pen-shaped position indicator (See FIG. 12b: 21a is elongated and embedded around the external surface of the axial core to extend along an axis of the pen-shaped position indicator (a central, longitudinal axis of 117)); 
	a second electrode (FIG. 12B: 21b) which is elongated and embedded around the external surface of the axial core to extend along the axis of the pen-shaped position indicator (See FIG. 12b: 21b is elongated and embedded around the external surface of the axial core to extend along the axis of the pen-shaped position indicator (the central, longitudinal axis of 117)); 
	a controller (FIG. 12B: 111) (See paragraph [0113]) configured to cause transmission of signals from the first electrode and the second electrode (See paragraph [0118], last nine lines) and
	a sensor controller (FIG. 4: 62) of a position sensor surface (FIG. 4: 30) configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator (See paragraph [0007]).
Katsurahira contained a device which differed from the claimed device by the substitution of the position indicator controlled by a control circuit and having magnetic cores which coupled inductively with the position sensor surface, instead of controlled by a controller and having electrodes that couple capacitively with the position sensor surface. Oda teaches the substituted element of a pen-shaped position indicator that uses capacitive coupling in the claimed manner. Their functions were known in the art to allow the position indicator to be detected by the position sensor surface. The detection principle taught by Katsurahira could have been substituted with the detection principle taught by Oda and the results would have been predictable and resulted in replacing the magnetic cores with electrodes, using a controller to cause the transmission of signals from the electrodes, and configuring the position sensor surface to capacitively couple with the electrodes. Additionally, one of ordinary skill 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
	Katsurahira in view of Oda does not explicitly teach (see elements emphasized in italics):
	a first electrode which is elongated and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core;
	a second electrode which is elongated and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core.
However, in the same field of endeavor, touch-position sensors (Sundara-Rajan, paragraph [0002]), Sundara-Rajan teaches:
A pen-shaped position indicator (FIGS. 2: 20) comprising: 
an axial core (26) having an external surface defining a cross-sectional shape (See FIG. 6D: 26 has an external surface defining a cross-sectional shape);
a first electrode which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core (See annotated FIG. 6D below: a first electrode indicated in the figure is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core); and 
a second electrode which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core (See annotated FIG. 6D below: a second electrode indicated in the figure is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Katsurahira in view of Oda contained a device which differed from the claimed device by the substitution of the first and second electrodes are provided around the external surface of the axial core, instead of embedded in the external surface of the axial core in the claimed manner. Sundara-Rajan teaches the substituted element of pen-shaped position indicator including first and second electrodes embedded in the external surface of the axial core in the claimed manner. Their functions were known in the art to provide additional electrodes in proximity to the axial core. The placement of the first and second electrodes around the external surface of the axial core of the pen-shaped position indicator, as taught by Katsurahira in view of Oda could have been substituted with results would have been predictable and resulted in the first and second electrodes being embedded in the external surface of the axial core in order to send signals proximate to the axial core (Instead of electrodes 21a and 21b being placed around 20 in FIG. 12B of Oda, embedding the electrodes in 20 in FIG. 12B of Oda to provide the same functions).
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 37, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The pen-shaped position indicator of claim 36, wherein the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator (See Katsurahira, FIG. 3: 16 and 17 are arranged with point symmetry about the axis of the pen- shaped position indicator; See Oda, FIG. 12B: 21a and 21b are arranged with point symmetry about the axis of the pen- shaped position indicator; See Sundara-Rajan, annotated FIG. 6D below: the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator; Therefore, Katsurahira in view of Oda, and in further view of Sundara-Rajan as combined above teaches this limitation).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Regarding Claim 38, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Oda teaches:
	The pen-shaped position indicator of claim 36, wherein the axial core (20) is configured to be axially movable along the axis of the pen-shaped position indicator (See FIG. 12B) (See paragraph [0043], lines 1-3; See paragraph [0044], lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to further modify the pen-shaped position indicator (as taught by Katsurahira in view of Oda, and in further view of Sundara-Rajan) so the axial core is configured to be axially movable along the axis of the pen- shaped position indicator (as taught by Oda). Doing so would have allowed the pen-shaped position indicator to detect pressure (See Oda, paragraph [0044]).

	Regarding Claim 39, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The pen-shaped position indicator of claim 36, wherein the pen-shaped position indicator includes a pen-shaped chassis (129) and the axial core (20) extends along an axis of the pen-shaped chassis (See Oda, FIG. 12B: 20 extends along an axis of the pen-shaped chassis).
	In addition, the same motivation is used as the rejection for claim 36.

Regarding Claim 40, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The pen-shaped position indicator of claim 39, wherein the first electrode and the second electrode are arranged with point symmetry about the axis of the pen-shaped position indicator (See Katsurahira, FIG. 3: 16 and 17 are arranged with point symmetry about the axis of the pen- shaped position indicator; See Oda, FIG. 12B: 21a and 21b are arranged with point symmetry about the axis of the pen- shaped position indicator; See Sundara-Rajan, annotated FIG. 6D below: the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator; Therefore, Katsurahira in view of Oda, and in further view of Sundara-Rajan as combined above teaches this limitation).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Regarding Claim 41, Katsurahira teaches:
	A method (FIG. 5) comprising: 
	transmitting, from a first magnetic core (16) and a second magnetic core (17) (FIGS. 2-4) of a pen-shaped position indicator (FIGS. 2-4: 15) in a first time period (See FIG. 5: step 46), first signals (See column 8, lines 54-59: uniform AC magnetic field generated by 16 and 17),
	wherein the pen-shaped position indicator (FIGS. 2-4: 15) includes an axial core having an external surface defining a cross-sectional shape (See column 5, lines 46-56; See FIG. 3: the tip of the pen corresponds to an axial core having an external surface defining a cross-sectional shape), a first magnetic core (16) is elongated to extend along an axis of the pen-shaped position indicator (See FIG. 3: 16 is elongated to extend along an axis of the pen-shaped position indicator (a central, longitudinal axis of 15)), and a second magnetic core (17) (FIGS. 2-4) is elongated to extend along the axis of the pen-shaped position indicator (See FIG. 3: 16 is elongated to extend along the axis of the pen-shaped position indicator (the central, longitudinal axis of 15)); 
	transmitting, from only one of the first magnetic core and the second magnetic core of the pen-shaped position indicator in a second time period different from the first time period (See FIG. 5: step 48), a second signal (See column 10, lines 30-37: an electromagnetic wave is sent out to the tablet 1 from the position of the magnetic substance core 17); 
	receiving, at a sensor controller (FIG. 1: 10) of a position sensor surface (See FIG. 1: a position sensor surface with loops coils X1-X40 and Y1-Y40) configured to inductively couple with the first magnetic core and the second magnetic core of the pen-shaped position indicator (See column 1, lines 50-60), the first signals and the second signal (See FIG. 5: steps 46 and 48); 
	calculating (See FIG. 5: step 50), at the sensor controller, a first position of the pen-shaped position indicator relative to the sensor surface (See column 9, lines 23-26) based on the first signals (See column 11, lines 15-31, showing the calculation of a first position (X0, Y0)); 
	calculating (See FIG. 5: step 50), at the sensor controller, a second position of the pen-shaped position indicator relative to the sensor surface based on the second signal (See column 11, lines 32-48, showing the calculation of a second position (X1, Y1)); 
	determining, at the sensor controller, a position of a tip of the pen-shaped position indicator from the first position (See column 5, lines 46-52); and 
	determining, at the sensor controller, a rotation angle of the pen-shaped position indicator based on the first position and the second position (See column 12, lines 34-66, showing the calculation of a rotation angle of the pen shaped indicator based on (X0, Y0) and (X1, Y1)).
	Katsurahira does not explicitly teach (see elements emphasized in italics):
	transmitting, from a first electrode and a second electrode of a pen-shaped position indicator, first signals,
electrode is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core and the second electrode is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core;
	transmitting, from only one of the first electrode and the second electrode of the pen-shaped position indicator, a second signal; 
	a sensor controller of a position sensor surface configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator.
However, in the same field of endeavor, position detection apparatuses (Oda, paragraph [0002]), Oda teaches:
	A method (See the method described below with regard to FIG. 1) comprising: 
	transmitting, from a first electrode (21a) and a second electrode (21b) of a pen-shaped position indicator (117) (See FIG. 12B), signals (See paragraph [0118], last nine lines),
	wherein the pen-shaped position indicator (117) includes an axial core (20) having an external surface defining a cross-sectional shape (See FIG. 12B: 20 is an axial core having an external surface defining a cross-sectional shape), a first electrode (21a) is elongated and embedded around the external surface of the axial core to extend along an axis of the pen-shaped position indicator (See FIG. 12b: 21a is elongated and embedded around the external surface of the axial core to extend along an axis of the pen-shaped position indicator (a central, longitudinal axis of 117)), and a second electrode (21b) (See FIG. 12B) is elongated and embedded around the external surface of the axial core to extend along the axis of the pen-shaped position indicator (See FIG. 12b: 21b is elongated and embedded around the external surface of the axial core to extend along the axis of the pen-shaped position indicator (the central, longitudinal axis of 117));
	a sensor controller (FIG. 4: 62) of a position sensor surface (FIG. 4: 30) configured to capacitively couple with the first electrode and the second electrode of the pen-shaped position indicator (See paragraph [0007]).
Katsurahira contained a process which differed from the claimed process by the substitution of the position indicator having magnetic cores which coupled inductively with the position sensor surface, instead of electrodes that couple capacitively with the position sensor surface. Oda teaches the substituted element of a position detecting system that uses capacitive coupling. Their functions were known in the art to allow the position indicator to be detected by the position sensor surface. The detection principle taught by Katsurahira could results would have been predictable and resulted in replacing the magnetic cores with electrodes and configuring the position sensor surface to capacitively couple with the electrodes. Additionally, one of ordinary skill in the art would have recognized that the calculation of the claimed positions, as taught by Katsurahira, could have been implemented in substantially the same way by using electrodes to transmit the signals, as taught by Oda.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
	Katsurahira in view of Oda does not explicitly teach (see elements emphasized in italics):
	wherein the first electrode is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core and the second electrode is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core.
However, in the same field of endeavor, touch-position sensors (Sundara-Rajan, paragraph [0002]), Sundara-Rajan teaches:
A pen-shaped position indicator (FIGS. 2: 20) including an axial core (26) having an external surface defining a cross-sectional shape (See FIG. 6D: 26 has an external surface defining a cross-sectional shape), a first electrode which is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core (See annotated FIG. 6D below: a first electrode indicated in the figure is elongated to extend along an axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the first electrode fits within the cross-sectional shape of the axial core), and a second electrode which is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core (See annotated FIG. 6D below: a second electrode indicated in the figure is elongated to extend along the axis of the pen-shaped position indicator and is embedded in the external surface such that a perimeter of the second electrode fits within the cross-sectional shape of the axial core).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Katsurahira in view of Oda contained a process which differed from the claimed process by the substitution of the first and second electrodes are provided around the external surface of the axial core, instead of embedded in the external surface of the axial core in the claimed manner. Sundara-Rajan teaches the substituted element of pen-shaped position indicator including first and second electrodes embedded in the external surface of the axial core in the claimed manner. Their functions were known in the art to provide additional electrodes in proximity to the axial core. The placement of the first and second electrodes around the external surface of the axial core of the pen-shaped position indicator, as taught by Katsurahira in view of Oda could have been substituted with results would have been predictable and resulted in the first and second electrodes being embedded in the external surface of the axial core in order to send signals proximate to the axial core (Instead of electrodes 21a and 21b being placed around 20 in FIG. 12B of Oda, embedding the electrodes in 20 in FIG. 12B of Oda to provide the same functions).
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

 Regarding Claim 42, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The method of claim 41, wherein the first electrode and the second electrode are arranged with point symmetry about the axis of the pen-shaped position indicator (See Katsurahira, FIG. 3: 16 and 17 are arranged with point symmetry about the axis of the pen- shaped position indicator; See Oda, FIG. 12B: 21a and 21b are arranged with point symmetry about the axis of the pen- shaped position indicator; See Sundara-Rajan, annotated FIG. 6D below: the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator; Therefore, Katsurahira in view of Oda, and in further view of Sundara-Rajan as combined above teaches this limitation), and the method comprises determining the first position calculated based on the first signals as the position of the tip of the pen-shaped position indicator (See Katsurahira, column 11, lines 15-31, showing the calculation of a first position (X0, Y0)) when the axis of the pen-shaped position indicator is perpendicular to the sensor surface (See Katsurahira,  column 28, lines 49-55; Therefore, the sensor controller performs the claimed calculation when the axis of the pen-shaped position indicator being perpendicular to the sensor surface).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale


Regarding Claim 43, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Oda teaches:
	The method of claim 41, wherein the axial core (20) is configured to be axially movable along the axis of the pen-shaped position indicator (See FIG. 12B) (See paragraph [0043], lines 1-3; See paragraph [0044], lines 1-13).
(as taught by Katsurahira in view of Oda, and in further view of Sundara-Rajan) so the axial core is configured to be axially movable along the axis of the pen- shaped position indicator (as taught by Oda). Doing so would have allowed the pen-shaped position indicator to detect pressure (See Oda, paragraph [0044]).

Regarding Claim 44, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The method of claim 41, wherein the pen-shaped position indicator includes a pen-shaped chassis (129) and the axial core (20) extends along an axis of the pen-shaped chassis (See Oda, FIG. 12B: 20 extends along an axis of the pen-shaped chassis).
	In addition, the same motivation is used as the rejection for claim 41.

Regarding Claim 45, Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches all of the elements of the claimed invention, as stated above. Furthermore Katsurahira in view of Oda, and in further view of Sundara-Rajan teaches:
	The method of claim 44, wherein the first electrode and the second electrode are arranged with point symmetry about the axis of the pen-shaped position indicator (See Katsurahira, FIG. 3: 16 and 17 are arranged with point symmetry about the axis of the pen- shaped position indicator; See Oda, FIG. 12B: 21a and 21b are arranged with point symmetry about the axis of the pen- shaped position indicator; See Sundara-Rajan, annotated FIG. 6D below: the first electrode and the second electrode are arranged with point symmetry about the axis of the pen- shaped position indicator; Therefore, Katsurahira in view of Oda, and in further view of Sundara-Rajan as combined above teaches this limitation).

    PNG
    media_image1.png
    629
    476
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 7-8) that the cited prior art does not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Iguchi is no longer relied upon in the above rejections and Sundara-Rajan has been introduced to teach the amended 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692